Citation Nr: 1325088	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  08-22 745 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO denied service connection for bronchial asthma.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In October 2009, the Vice Chairman of the Board, on his own motion, advanced this appeal on the Board's docket, pursuant to the provisions of 38 U.S.C.A. § 7107 (a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

In November 2009, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny the claim for service connection for bronchial asthma (as reflected in an April 2010 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In August 2010, the Board again remanded the Veteran's claim for scheduling of a Board hearing, as requested. 

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. During the hearing, the Veteran requested, and the Veterans Law Judge granted, a 60-day abeyance to submit additional evidence.   No additional evidence was received.

In September 2011, the Board again remanded the claim on appeal for further development, to include obtaining an additional medical opinion from the VA physician who conducted the March 2010 VA respiratory examination.  After accomplishing further action, the AMC continued to deny the claim for service connection for bronchial asthma (as reflected in a June 2012 SSOC), and returned the matter to the Board for further appellate consideration.

In July 2012, the Veteran submitted additional medical opinion evidence in support of his claim on appeal, accompanied by a signed waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012). 

In August 2012, the Board again remanded the claim on appeal for further development, to include affording the Veteran a new VA examination.  After accomplishing further action, the AMC continued to deny the claim for service connection for bronchial asthma (as reflected in a March 2013 SSOC), and returned the matter to the Board for further appellate consideration.

In May 2013 the Veteran submitted additional medical evidence directly to the Board, and, in June 2013 the Veteran's representative submitted a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2013).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  Although the Veteran has asserted experiencing pneumonia during service, his lungs and chest were normal at separation, there is no documented evidence of any bronchial asthma during service or for many years after service, and the most probative medical opinion on the question of whether there exists a medical nexus between the bronchial asthma diagnosed many years post service and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bronchial asthma are not met. 38 U.S.C.A. §§ 1110 , 1131, 103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.159. 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a July 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The October 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the July 2007 letter.  

Post rating letters in September 2011 and February 2013 provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Veteran's claims were then adjudicated in the March 2013 SSOC. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of  the March 2010, October 2011, and February 2013 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Board's January 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim,  prior to appellate consideration, is required.

The Board notes that while some of the Veteran's service treatment records are of record, in March 2009, the RO determined  that the Veteran's complete service treatment records were deemed unavailable, and so notified the Veteran in a May 2009 letter.  In addition, the Board attempted to obtain records from the Social Security Administration (SSA); however, in a December 2011 VA Memorandum of Unavailability it was determined that the Veteran's SSA records could not be obtained.  

The Board also finds that the February 2013 VA examination and opinion are in substantial compliance with the August 2012 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Such examination report and opinion, are sufficient-along with the other evidence of record-to evaluate the claim, as the examiner conducted a thorough and contemporaneous examination of the Veteran, and his opinion took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  See Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

As for the Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the individual (interpreted to include a Veterans Law Judge ) who chairs a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues; and, (2) to suggest the submission of evidence that may have been overlooked.  

Here, during the March 2011 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony regarding the onset and continuity of his symptoms of asthma.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the Veteran's current treatment and the bases for denial of the claim.  While the submission of specific, additional evidence was not explicitly suggested, any omission is this regard was harmless, as it did not in any way prejudice the Veteran.  As noted, the record was kept open for 60 days following the hearing for the submission of additional evidence.  Moreover, after the hearing, the claim was remanded to correct deficiencies in the record.  As noted, the Board finds that there has been substantial compliance with the remand directives.

As such, the Board finds that, consistent with Bryant, the requirements of 38 C.F.R. 3.103(c)(2) have been  met, and that the hearing was legally sufficient

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, direct service connection requires:  (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Certain chronic diseases, including organic diseases of the nervous system (interpreted to include sensorineural hearing loss), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Initially, the Board notes that the Veteran contends that he is entitled to service connection for bronchial asthma, as he believes that he developed this disability during service.  In various written statements and during his January 2011 Board hearing, the Veteran alleged that he was treated for pneumonia at Ft. Leonard Wood, and that he had experienced symptoms of difficulty breathing and coughing since this initial treatment.  

As noted above, all of the Veteran's service records are not available.  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board has analyzed the claim with these heightened duties in mind.

The Veteran's available service treatment records include a report from the Ft. Leonard Wood Army Hospital reflecting a diagnosis of acute pharyngitis in March 1955. In the December 1956 Report of Medical History for Separation, the Veteran indicated that his lungs and chest as normal, and no defects were found on examination. 

Post service, in June 1982, the Veteran had a private chest x-ray study for a productive cough and chest pain; the impression was pneumonic infiltrates in the anterior segment with the rest of the lungs clear and the heart within normal limits.  In July 1982 he was seen for chronic bronchitis.  Also in July 1982, the Veteran underwent a bronchoscopy.  It was noted that the Veteran had no previous history of systemic illness and that he developed bronchopneumonia eight weeks prior; it was noted that he was referred from a private hospital because there was no resolution of his bronchopneumonia.  His physical examination was essentially negative and he was totally asymptomatic with no evidence of fever, shortness of breath, cough or sputum productions; a post-bronchoscopy chest x-ray showed a total disappearance of previous x-ray findings.  Post-service medical records from the Bronx-Lebanon Hospital reflect a diagnosis of bronchial asthma in 1997.  A September 1997 report notes a history of bronchial asthma since 1984.  

The Veteran was afforded a VA examination in March 2010.  He reported that during service he had acute pneumonia that required hospitalization and that two years into his military service he sought medical attention for a respiratory condition.  After service he continuously sought medical care for a pulmonary condition but it was not until the 1980's that  he was hospitalized due to bronchopneumonia and afterward was diagnosed with bronchial asthma.  The VA examiner indicated that he had reviewed the entire claims file and after examining the Veteran, diagnosed bronchial asthma.  The examiner opined that as there was no evidence of bronchial asthma during service, the Veteran's bronchial asthma was not caused by or a result of service.  

A December 2010 medical opinion by Dr. H.P., a private pulmonologist indicated that he had diagnosed and treated the Veteran for bronchial asthma since his first visit in June 1992.  He indicated that the Veteran provided a medical history of being hospitalized in the Army in 1954 for one week for pneumonia, that he suffered from recurrent colds after his hospitalization, that he was exposed to fumes while extinguishing forest fires during his military service, and that he underwent a bronchoscopy at a VA hospital in the 1980s for reasons that were not clear.  The Veteran stated that the results of the bronchoscopy were negative.  Dr. H. P. stated that it was difficult for him or anyone to determine whether the exposure to fumes, or the cold weather during training, and/or the pneumonia episode during service were the reason for the current obstructive lung disease and bronchial asthma, but because these events occurred prior to the Veteran suffering from the current conditions, they could be related.

In October 2011, the same VA internal medicine physician who rendered the March 2010 opinion opined that there was no evidence of bronchial asthma while on military service, only pneumonia as per the Veteran's history.  He noted a gap of over 30 years after the episode of pneumonia while in service and the diagnosis of bronchial asthma, as well as no further respiratory treatment evidence after service until 1997.   He opined that the Veteran's pneumonia in service was not the cause of his bronchial asthma many years later.  Approximately two weeks later in an October 2011 addendum, the physician indicated that he reviewed the claims file.

The Veteran submitted an additional private medical opinion in July 2012.  In her report, N. O., M.D., described the Veteran's episodes of intermittent dyspnea, cough, and wheezing associated with his bronchial asthma and noted that he had been treated by a pulmonologist, Dr. [H.] P. since 1992.  Dr. N.O. explained that asthma may develop at any age and that characteristic respiratory symptoms triggered by exercise, cold air, and exposure to allergens are suggestive of asthma. She noted that the Veteran was exposed to extremely cold temperatures during military training in Missouri and developed pneumonia.  She added that it is known that irritant-type exposures (such as cigarette smoke, strong fumes, changes in weather, airborne chemicals or dusts) can favor a diagnosis of asthma after proper evaluation has been done.  Dr. N.O. opined that it is at least as likely as not that the Veteran's bronchial asthma is service connected secondary to cold weather exposure while in service.

The Veteran was afforded a VA examination in February 2013 and the VA examiner stated that the Veteran's current claimed asthma is not likely related to the episode of acute pharyngitis and tonsillitis during active service, and not likely related to the alleged irritants exposures during active service.  She stated that pharyngitis and tonsillitis are infections of asthma and there is no evidence of signs or symptoms suggestive of asthma during active service and no evidence of signs or symptoms of asthma or lower respiratory complaints suggestive of asthma or lung pathology during a presumptive period after active service.  Based on all of the evidence and accepting as credible the Veteran's assertions as to being treated for pneumonia during service the examiner opined that the current claimed asthma is not likely related to the alleged episode of alleged pneumonia during active service since he was never treated for asthma during active military service.  

The Board has carefully considered the evidence of record, to include statements by the Veteran and his representative suggesting that the Veteran currently has bronchial asthma that is related to service.  However, considering the pertinent evidence of record in light of the applicable legal authority, the Board finds the preponderance of the evidence weighs against the Veteran's claim.  

The Board notes, at the outset, that the evidence reflects a current disability of bronchial asthma.  However, competent, persuasive evidence indicates that there is no medical nexus between any such disability and service.

While the Veteran's service treatment records are not complete his Report of Medical History for Separation does not reflect any complaints of bronchial asthma  or any lung condition during service or at separation.  Thus, no evidence of bronchial asthma was shown in service.

The Veteran reported to the March 2010 VA examiner that he was first diagnosed with bronchial asthma after his hospitalization in the 1980's; the record reflects that Veteran was hospitalized in July 1982.  This lengthy period, over 25 years after separation from service without treatment tends to weigh against a against a finding of continuity of symptomatology, and, ultimately, against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Furthermore, on the question of whether there exists a medical nexus between bronchial asthma and service, the Board finds that persuasive opinions of record weigh against the Veteran's claim.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 4331995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.   See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

First addressing the evidence submitted in support of the claim, the Board finds that the December 2010 private opinion is not probative.  While the December 2010 medical opinion reflects greater consideration of the Veteran's contentions than the March 2010 and October 2011 VA opinions, the speculative terminology used by Dr. H. P. provides an insufficient basis for an award of service connection for bronchial asthma.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611   (1992) ("may or may not" language by a physician is too speculative). 

Likewise, the July 2012 private medical opinion is also not persuasive, inasmuch as the author did not address other irritant-type exposures during and after service.  For example, a report of a February 2006 VA pulmonary function test documents the Veteran's statement that he had smoked 0.8 packs of cigarettes per day for 33 years and quit 20 years ago.  In other words, according to the information he provided the Veteran began smoking in 1953 and quit in 1986.  In rendering the opinion provided, Dr. N.O. did not specifically discuss the treatment for pneumonia, pharyngitis, or tonsillitis during service.  Thus, the Board finds that this is not a probative opinion.  

By contrast, the Board accepts the opinions of the October 2011 and February 2013 VA examiners-each of which weighs against the claim-as persuasive medical opinion evidence on the medical nexus question.  The opinions are based on examination of the Veteran, review of the Veteran's service treatment records, and the Veteran's statements.  The February 2013 VA examiner's opinion is particularly probative, in that it also takes into consideration other opinions of record (submitted after the Veteran was examined .

The October 2011 VA examiner opined that there was no evidence of bronchial asthma while on military service, only pneumonia as per the Veteran's history.  He noted a gap of over 30 years after the episode of pneumonia while in service and the diagnosis of bronchial asthma, as well as no further respiratory treatment evidence after service until 1997.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  The examiner opined that the Veteran's pneumonia in service was not the cause of his bronchial asthma many years later.   

The February 2013 VA examiner opined that the Veteran's current claimed asthma is not likely related to the episode of acute pharyngitis and tonsillitis during active service, and not likely related to the alleged irritants exposures during active service.  She stated that pharyngitis and tonsillitis are infections of asthma and there is no evidence of signs or symptoms suggestive of asthma during active service and no evidence of signs or symptoms of asthma or lower respiratory complaints suggestive of asthma or lung pathology during a presumptive period after active service.  

In providing the rationale for this opinion, she noted that she took into consideration the Veteran's assertions as to being treated for pneumonia during service as credible.  Moreover, the examiner offered a clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiners' opinion.  As this opinion clearly was based on consideration of, and is consistent with, the evidence of record, the Board accepts this opinion.

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  That has not been persuasively shown in this case, as the Board herein above finds that the only probative opinions of record on the question of medical etiology of bronchial asthma weigh against the Veteran's claim.  

Furthermore, to whatever extent the Veteran and his representative attempt to establish an etiological relationship between the Veteran's bronchial asthma and service on the basis of lay assertions, alone, such attempt must fail.  

The Board points out that laypersons such as the Veteran are competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

As for any allegations of continuity of symptomatology, the Board points out that, as Walker made clear, this theory of entitlement  to establish service connection is available only for those diseases listed at 38 C.F.R. § 3.309(a); bronchial asthma is not a disease listed at 38 C.F.R. § 3.309(a).  In any event, in this case, any such assertions advanced in connection with the claim for benefits are not consistent with other evidence of record.  The Veteran has acknowledged that he was not diagnosed with bronchial asthma until after his hospitalization in the 1980's, and the record indicates that he did report any symptoms of bronchial asthma to his medical care providers at separation or for years thereafter.  Lay statements made when medical treatment is being rendered may be afforded greater probative value.  As these records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment, and, thus, are considered to have greater probative value.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment).  

The Board further notes that, as for any direct assertions of medical nexus by the Veteran and/or his representative, the matter of the medical etiology of the disability under consideration is a complex medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative (i.e., persuasive) opinion on the matter of medical etiology of the disability for which service connection is sought.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions as to the current etiology of the Veteran's bronchial asthma have no probative value.

For the foregoing reasons, the claim for service connection for bronchial asthma must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert, 1 Vet. App. at 53-56 (1990). 


ORDER

Service connection for bronchial asthma is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


